DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of claims
Claims 1-7 as amended and new claims 8 and 9 as filed on 6/28/2022 are pending and under examination.
Claim Rejections - 35 USC § 112
Indefinite 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended is rendered indefinite by limitation drawn to phycobiliproteins and/or phycocyanins being “non-denatured nor degraded” because this phrase does not point out structural characteristics that would be unmodified. Specification does not describe what is intended as “non-denatured nor degraded”  in the structure of extracted materials beyond a statement that not having undergone drying step the extract contains “non-denatured nor degraded” phycocyanin (page 2, lines 16-18). Thus, neither claims nor specification point out any specific structural changes and degree of these changes to be avoided and/or excluded. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 as amended are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a product of nature without significantly more. 
The claims recite a composition with an aqueous extract from cyanobacteria Spirulina platensis comprising “non-denatured nor degraded” phycobiliproteins. The cyanobacteria Spirulina platensis is a natural microorganism producing phycobiliproteins; and “non-denatured nor degraded” phycobiliproteins are natural materials or product of nature. 
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed method,  and the claimed method as a whole is nothing more than an attempt to generally link the claimed invention to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 as amended and new claims 8 and 9 remain/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 11,007,133 (Ben Ouada et al). 
The cited document US 11,007,133 (Ben Ouada et al) discloses a composition comprising an aqueous extract obtained from cyanobacteria Arthrospira planensis comprising phycobiliproteins (entire document including col. 10, lines 24-26 and col. 5, lines 46-49); wherein aqueous extract is made from fresh biomass by using sterile seawater (see col. 13, lines 27-39; see col. 3, lines 31-36 ), thus, “without undergoing a drying step” within the broadest meaning of the claims. The Arthrospira planensis or so called “spirulina” (see col. 10, lines 24-27) is the same as Spirulina platensis (see instant specification paragraph bridging pages 6 and 7). The cited an aqueous extract comprises phycobiliproteins or phycocyanins (col. 3, lines 25-27) in amounts at least 1.5 g/L (see col. 5, lines 47-48; see col. 13, lines 48-49 ). The extracted phycobiliproteins phycocyanins are “non-denatured nor degraded” as result of using aqueous extraction without drying during making of the extract as disclosed in the cited document and as intended for the claimed extract in view of specification (page 2, lines 16-18). 
The cited an aqueous extract is made as a liquid preparation or as supernatant solution for being used in a liquid food form (see col. 11, lines 5); and the liquid food form is a formulation suitable for “oral route” within the broadest meaning of the claims.  
Thus, the cited composition comprising the same aqueous extract obtained from same cyanobacteria Arthrospira planensis and comprising same components in same amounts as required by the claims 1-5, 8 and 9. 
Claimed limitations encompassed by the phrase “used for protection of liver” (claim 1) and/or “preventing or treating hepatic” various disorders (claim 2) are the intended use limitations that do not structurally define or distinguish the claimed composition. 
With respect to claims 6 and 7 it is noted that claim-recited doses are drawn to a method of use of a product but not to a product or composition itself. 
Thus, the cited document US 11,007,133 (Ben Ouada et al) is considered to anticipate the claimed product.

Claims 1-9 as amended remain/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ouguerram et al (IDS reference; Abstracts/Nutrient clinique et metabolism, 2011, 25, page S98, abstract P095),
The cited reference by Ouguerram et al discloses a commercial product that is a liquid composition “Spirulysat.RT.” obtained from cyanobacteria Arthrospira planensis (same as Spirulina platensis) which is an identical composition as intended for the present application and claims in view of as-filed instant specification; for example: see page 6, line 30 and whole paragraph bridging pages 6-7.  
Thus, the cited composition comprising the same aqueous extract obtained from same cyanobacteria Arthrospira planensis and comparing same components in same amounts as required by the claims 1-5, 8 and 9. Claimed limitations encompassed by the phrase “used for protection of liver” (claim 1) and/or “preventing or treating hepatic” various disorders (claim 2) are the intended use limitations that do not structurally define or distinguish the claimed composition. With respect to claims 6 and 7 it is noted that claim-recited doses are drawn to a method of use of a product but not to a product or composition itself. 
Thus, the cited reference by Ouguerram et al anticipates the claimed product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,007,133 (Ben Ouada et al), the reference by Ouguerram et al  (IDS reference; Abstracts/Nutrient clinique et metabolism, 2011, 25, page S98, abstract P095), and the reference by Nagaoka et al (IDS reference; The Journal of Nutrition. 2005, Vol.135, No. 10, pages 2425-2430). 
The cited US 11,007,133 (Ben Ouada et al) discloses the same composition as encompassed by the claims as explained above. 
The cited reference by Ouguerram et al discloses the same commercial liquid composition that is a product “Spirulysat.RT.” as intended for the present application and claims in view of specification (page 6, line 30) as explained above. 
Although the cited US 11,007,133 (Ben Ouada et al) does not describe liver protective effects of the aqueous extract obtained from Arthrospira planensis, the cited refence by Nagaoka teaches that aqueous extract obtained from Spirulina platensis (same as Arthrospira planensis) comprising phycocyanin (“PHY” preparation) provides for reduction of lipids in liver and for cholesterol lowering effects (entire document, including abstract and table 5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed an aqueous extract obtained from Arthrospira planensis provides for reduction of lipids in liver and for cholesterol lowering effects. 
	Although the cited references do not explicitly describe the claim-recited ranges of liver disorder “preventing dosages”, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to optimize dosages depending on specific situations including conditions of patients under treatment. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
With regard to claim rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 11,007,133 (Ben Ouada et al) Applicants argue that the cited aqueous extract is made with excessive amount of salts and, thus, the components in the extract are in denatured forms and that further use of salicylic acid turns a liquid form of the aqueous  extract into suspension which is not claimed form of the claimed composition. 
These argument are not found persuasive because claimed limitation drawn to phycobiliproteins and/or phycocyanins being “non-denatured nor degraded” does not point out structural characteristics that would be unmodified. Specification does not describe what is intended as “non-denatured nor degraded”  in the structure of extracted materials beyond a statement that not having undergone drying step the extract contains “non-denatured nor degraded” phycocyanin (page 2, lines 16-18). Thus, neither claims nor specification point out any specific structural changes and degree of these changes to be avoided and/or excluded. 
With regard to argument about forms such as liquid vs suspension, it is noted that a composition is a form of suspension in water is still a liquid form which is suitable for oral administration as encompassed by the claims. Argument about salicylic acid precipitates is not persuasive for the very least reason that aqueous extract before precipitation and/or supernatant solution at the end of precipitation and clarification in the cited disclosure still reads on the claimed extract.  
 With regard to claim rejection under 35 U.S.C. 102 (a) (2) as being anticipated by Ouguerram et al (IDS reference; Abstracts/Nutrient clinique et metabolism, 2011, 25, page S98, abstract P095) there are no any arguments in the last response. 
However, in view of applicant’s admission the cited “Spirulysat.RT.” obtained from cyanobacteria Arthrospira planensis (same as Spirulina platensis) is an identical composition as intended for the present application and claims; for example: see specification page 6, line 30 and whole paragraph bridging pages 6-7.  
With regard to claim rejection under 35 U.S.C. 103 Applicants argue that structural feature of the claimed product such as non-denatured nor degraded phycobiliproteins is not taught and/or suggested in the cited references.  
These argument are not found persuasive because claimed limitation drawn to phycobiliproteins and/or phycocyanins being “non-denatured nor degraded” does not point out structural characteristics that would be unmodified. Specification does not describe what is intended as “non-denatured nor degraded”  in the structure of extracted materials beyond a statement that not having undergone drying step the extract contains “non-denatured nor degraded” phycocyanin (page 2, lines 16-18). Thus, neither claims nor specification point out any specific structural changes and degree of these changes to be avoided and/or excluded. 
No claims are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 12, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653